DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over CN108810199A in view of Su (US 2013/0015482).
	As to claims 1 and 10, CN108810199A discloses in figure 2, a liquid crystal display comprising: a liquid crystal layer, comprising a first region 131 and a second region 132; a backlight layer 2 disposed under the liquid crystal layer and formed with a first light transmission hole 20, the first light transmission hole being disposed under the second region; and a backlight 3 disposed at the first light transmission hole, wherein light of the backlight is projected on the second region through the first transmission hole.
CN108810199A does not disclose that the backlight further comprises an auxiliary polarizing layer on a light emitting side of the light emitting element.  Su discloses in figure 4, a backlight 100b comprising an auxiliary polarizing layer 106 on a light emitting side of the light emitting element 103, wherein the auxiliary polarizing layer 
	As to claim 2, CN108810199A in view of Su discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN108810199A further discloses in figure 2, a color filter layer 111 disposed on the liquid crystal layer, wherein the filter layer comprises a colorless region 112 corresponding to the first light transmission hole.
	As to claim 3, CN108810199A in view of Su discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN108810199A further discloses in figure 7, a backlight 3 comprising: a light emitting element 32 and a light gathering element 4 disposed on a light emitting side of the light emitting element, wherein the light gathering element is configured to allow light emitted from the light emitting element to be uniformly projected onto the second region.
	As to claim 4, CN108810199A in view of Su discloses all of the elements of the claimed invention discussed above regarding claim 3.  CN108810199A further discloses in paragraph [0048] that the light emitting element is a color light emitting member.
	As to claim 5, CN108810199A in view of Su discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN108810199A further discloses in figure 2, a liquid crystal driving element 122.  CN108810199A further discloses in 
	As to claim 6, CN108810199A in view of Su discloses all of the elements of the claimed invention discussed above regarding claim 5.  CN108810199A further discloses in paragraph [0082] that the liquid crystal 132A1 in the second region has a non-transparent state driven by the liquid crystal driving element, wherein the light transmittance of the liquid crystal in the non-transparent state is smaller than that of the liquid crystal in the transparent state.
	As to claim 7, CN108810199A in view of Su discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN108810199A further discloses in paragraphs [0056] and [0057] that the backlight 3 is turned on and off, which inherently requires a backlight driving element.
	As to claim 8, CN108810199A in view of Su discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN108810199A further discloses in paragraph [0056] that the liquid crystal panel and the backlight are operated such that the picture displayed in the first region is synchronized with the picture displayed in the second region.  This inherently requires the liquid crystal driving element to be connected to and in communication with a backlight driving element.
	As to claim 11, CN108810199A in view of Su discloses all of the elements of the claimed invention discussed above regarding claim 3.  CN108810199A further discloses in paragraph [0067] that the backlight 3 comprises point sources such as mini light emitting diodes.
As to claim 12, CN108810199A in view of Su discloses all of the elements of the claimed invention discussed above regarding claim 3.  Su further discloses in figure 4, a light gathering element 108 which is a micro-lens array.
	As to claim 13, CN108810199A in view of Su discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN108810199A further discloses in figure 2 that the backlight 3 is located in the first light transmission hole 20.
	As to claim 14, CN108810199A in view of Su discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN108810199A further discloses in paragraph [0051], emitting light from the backlight layer 2 to display in the first region.  CN108810199A further discloses in paragraph [0052], emitting light from the backlight 3 to display in the second region.
	As to claim 15, CN108810199A in view of Su discloses all of the elements of the claimed invention discussed above regarding claim 14.  CN108810199A further discloses in paragraph [0052], driving liquid crystal in the second region to be rotated to a light transmitting state and changing a polarization angle of the light emitted from the backlight 3, to display in the second region.
	As to claim 16, CN108810199A in view of Su discloses all of the elements of the claimed invention discussed above regarding claim 14.  CN108810199A further in paragraph [0056], communicating between a liquid crystal driving element of the liquid crystal display and a backlight driving element of the backlight, such that images displayed in the first region and the second region are synchronized.
	As to claim 17, CN108810199A in view of Su discloses all of the elements of the claimed invention discussed above regarding claim 14.  CN108810199A further 
	As to claim 18, CN108810199A in view of Su discloses all of the elements of the claimed invention discussed above regarding claim 14.  Furthermore, the display of CN108810199A would inherently have a screen off mode where the backlight layer and the backlight are turned off and the liquid crystal in the second region is driven into a light shielding state.
	As to claim 19, CN108810199A in view of Su discloses all of the elements of the claimed invention discussed above regarding claim 14.  CN108810199A further discloses in paragraphs [0049] and [0050], emitting red, green and blue light from the backlight in a preset order (field sequential display); and in target pixels in the second region, driving liquid crystal corresponding to the red, green and blue sub-pixels to be rotated to a light transmitting state; wherein in one frame (period), each red, green and blue light source sequentially receives a luminance signal for 1/3 of the frame, with one frame being less than a shortest period that human eyes can recognize, and wherein each red, green and blue sub-pixel sequentially receives a driving signal from the liquid crystal driving means for 1/3 of the frame to drive the liquid crystal to be rotated to the light transmitting state.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over CN108810199A in view of Su (US 2013/0015482) as applied to claim 1 above, and further in view of Ishida et al. (US 2016/0161664).
CN108810199A in view of Su discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose an inner polarizing layer disposed between the backlight layer and the liquid crystal layer, wherein a second light transmission hole corresponding to the first light transmission hole is formed in the inner polarizing layer.  Ishida discloses in figure 7, an inner polarizing layer 26 disposed between the backlight layer 31 and the liquid crystal layer 23, wherein a second light transmission hole 27 corresponding to the first light transmission hole 34 is formed in the inner polarizing layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify CN108810199A by providing an inner polarizing layer disposed between the backlight layer and the liquid crystal layer, wherein a second light transmission hole corresponding to the first light transmission hole is formed in the inner polarizing layer as disclosed by Ishida in order to provide polarized light to the first region of the liquid crystal layer without obstructing light from the camera module.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over CN108810199A in view of Su (US 2013/0015482) as applied to claim 1 above, and further in view of CN108469704A.
CN108810199A in view of Su discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose a lens disposed corresponding to the first light transmission hole, wherein the backlight is disposed in a neighboring region of the lens.  CN108469704A discloses in figure 3, a lens 1442 disposed corresponding to the first light transmission hole 1431 in the liquid crystal display, wherein the backlight 1490 is disposed in a neighboring region of the lens.  .
Response to Arguments
Applicant's arguments filed November 21, 2020 have been fully considered but they are not persuasive.
	Applicant argues that combining CN108810199A with Ishida would render the device of CN108810199A non-operational because region 101A would no longer display images.  However, the rejection relies upon modifying CN108810199A by providing polarizer 26 shown in figure 7 of Ishida.  Doing so would not have resulted in region 101A of CN108810199A being unable to display images when also combined with the teachings of Su.  As was known in the art, both display regions of CN108810199A require polarized light.  However, as was also known in the art, providing a polarizer over the entirety of region 101A would have obstructed light from reaching the camera module 200.  Ishida discloses a polarizer with an opening corresponding to region 101A of CN108810199A.  Su discloses a polarizer disposed on the light emitting surface of an LED.  By combining the polarizer of Su and the polarizer of Ishida with the device of CN108810199A, both display regions of CN108810199A would have been provided with polarized light without obstructing light from reaching the camera module.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871